For the breach of all valid contracts, when proved to the satisfaction of a Jury, the law requires damages to be assessed; which are greater of less, according to the injury sustained by the party. But whenever a non-performance *Page 95 
is established, although no real loss be proved, nominal damages, at least, ought to be given. The Court cannot, therefore, approve of the instructions given by the Judge to the Jury, that if they believe the Plaintiff had not really sustained any damage by the failure on the part of the Defendant to deliver the barrels on the day, they might find a verdict for the Defendant. On the contrary, the Jury were bound to find a verdict for the Plaintiff upon a breach of the contract being established. The rule for a new trial must be made absolute. (121)